Exhibit 10.30 DISTRIBUTION AGREEMENT This DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered into as of December 28, 2006 (the “Effective Date”), by and among the following: (1) SecureAlert, Inc., a Utah corporation (the “Company”), with its principal executive office located at 150 West Civic Center Drive, Suite 400, Sandy, UT84070: (2) RemoteMDx, Inc., a Utah corporation (“RMDX”) with its principal executive office located at 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070; and (3) Security Investment Holdings, LLC, a Utah limited liability company (“Distributor”) with its principal office located at 2522 Alice Drive, West Jordan, Utah 84088. RECITALS WHEREAS, the Company is, among other things, the manufacturer and seller of electronic location monitoring devices (the “Device”) and provider of services for the monitoring, maintenance and repair of the Device (“Device Services”); and WHEREAS, the Company and Distributor now desire to enter into a business arrangement whereby Distributor will provide specific Services (as defined herein) for the Company under the terms and conditions set forth herein. NOW, THEREFORE, based upon the foregoing premises, and in consideration of the mutual covenants, promises, and agreements here, it is hereby agreed as follows: AGREEMENT 1.Term. 1.1Initial Term.The initial term of this Agreement shall commence as of the Effective Date and shall continue until the earlier of: (i)three (3) years after the Effective Date or (ii) the date this Agreement is terminated in accordance with the terms hereof (the “Initial Term”). 1.2Renewal Term.This Agreement will automatically renew for consecutive one (1) year terms under the same terms and conditions set forth herein (each a “Renewal Term”) unless terminated in accordance with the terms hereof.Either party may elect not to renew the Agreement by delivering written notice to the other party at least ninety (90) days but not more than one hundred twenty (120) days prior to the end of the then existing term.The Renewal Term(s), if any, together with the Initial Term are collectively referred to hereinafter as the “Term.” 2.Services and Performance. 2.1Services.During the Term of this Agreement, Distributor shall perform the following services (collectively, the “Services”) for the Company: (a)Distributor shall use commercially reasonable efforts to identify, locate and introduce potential purchasers of the Device and Device Services to the Company (including, but not limited to, governmental entities, agencies, bureaus and the representatives thereof) and assist the Company in securing binding contracts for the Company’s sale of Devices and Device Services to such potential customers identified and introduced by the Distributor (“Distributor Initiated Customers”); A - 1 (b)Distributor shall deliver units of the Device to Distributor Initiated Customers, train such customers in the use of the Device, provide relevant information to such customers relating to the Device and Device Services, and otherwise assist such customers by responding to requests for information relating to the Device and Device Services; and (c) Distributor shall provide guidance and advice to the Company with regard to the Company’s strategy to exploit its products and services, and such other support for the Company’s products and services as the parties may mutually agree. 2.2Distributor’s Resources.Distributor shall employ a sufficient number of trained professional staff and shall have sufficient facilities and resources necessary to perform the Services in accordance with the terms of this Agreement.Distributor is solely responsible for all costs associated with providing the Services. 2.3Assignment and Sub-Licensing.The rights and obligations of Distributor under this Agreement are personal to Distributor and, except as expressly provided herein, may not be sold, assigned, delegated, transferred or conveyed, nor shall Distributor sub-license the duties or any rights or interests herein without the Company’s prior written consent, and any such action shall be null and void.Any such unauthorized action, or any attempt at any such unauthorized action, shall constitute a material breach of this Agreement.In the event of any such unauthorized action, any consideration or fees of any type received by Distributor from an intended unauthorized transferee or sub-licensee shall be deemed to be collected by Distributor for and on behalf of the Company and shall be forthwith paid to the Company. 3.Sales, Payments and Pricing. 3.1Sales.All contracts with Distributor Initiated Customers for the sale of Devices and for Device Services will be entered into directly by the Company and the Company will provide Device Services to Distributor Initiated Customers. 3.2Payments.The Company shall collect all amounts due from Distributor Initiated Customers for sales of Devices and Device Services. 3.3Pricing.The retail prices for the Device and Device Services (including equipment warranty and non-emergency airtime for subscribers and sales personnel) shall be determined solely by the Company.The Company shall inform the Distributor in writing of any pricing changes and any such changes will become effective upon receipt by Distributor of notice thereof. 3.4Initial Sale To Distributor: Effective on the Effective Date, Distributor will purchase from the Company 667 units of the Device for $400,000.As to these 667 units of the Device purchased by Distributor pursuant to this Section 3.4 only, the Company will charge a daily Device Service fee for such units which will be $1.00 per day per active Device less than the then-effective daily Device Service fee.This reduction in the daily Device Service fee for the 667 units sold under this Section 3.4 will only apply for a period of three (3) years from the Effective Date. A - 2 4.Commission. 4.1Commission.For each Device or Device Service sold by the Company to a Distributor Initiated Customer, the Company shall pay Distributor a commission based upon the daily fee it receives from a Distributor Initiated Customer for each active Device.The per day/per active Device commission is as follows: (a) For contracts with Distributor Initiated Customers within the State of Utah: $0.60 per day per unit. (b) For contracts with Distributor Initiated Customers outside the State of Utah:$0.85 per day per unit. 4.2Commission Payment.Distributor is only entitled to receive a commission described in Section 4.1 when the Company has been paid in full by the customer for the specific Device or Device Service.The Company shall pay each month’s accrued commissions (based on accounts that are paid in full) on or before the 20th day of the succeeding month.If a customer account is paid in full in a subsequent month, the Company shall include the commission in that subsequent month’s payment to Distributor. 4.3Distributor Initiated Customer Report.Together with each payment to Distributor pursuant to Section 4.2, above, the Company will provide Distributor a monthly subscriber report for Distributor Initiated Customers including payment, non-payment and cancellation information for such customers. 4.4Termination/Non-Renewal.
